DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 42-50 have been presented for examination on the merits.
 	
                                                       Specification
The disclosure is objected to because of the following informalities: Page 1, “Description of Drawings” should be “Brief Description of Drawings”.
Appropriate correction is required.

                                              Claim Rejections - 35 USC §112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 42-50 are indefinite because claims 42 and 50 disclose a formulation comprising or consisting of a number of components with their concentration in 
Claim 42-50 are indefinite because claims 42 and 50 disclose a formulation comprising or consisting of a number of components with their concentration in % wt. percent. It is not clear why the recitation has two forms of percentage.
 Claim 42-50 are indefinite because claims 42 and 50 disclose a formulation comprising or consisting of a number of components wherein phenolsulfonic acid is in a concentration of 10-75% wt. percent]. The bracket is possibly a typographical error. 
Claim 50 is indefinite because the terms -mechanically- and -applying- are capitalized. Only tradenames and abbreviations may be capitalized. 

                                             Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 42-50 are rejected under 35 U.S.C. 103 as being unpatentable over Basara (US 20070025927) in view of Seitz, Jr. et al. (US 20030069317), Myntti et al (US 20110245757) and Phillips (US 20070238630).
 
           Applicant’s claims
A method of treating a chronic wound, comprising: applying a formulation to the wound for 5 to 60 seconds, wherein the wound comprises broken skin, the formulation comprising: benzenesulfonic acid in a concentration of 10-75 wt%, phenolsulfonic acid in a concentration of 10-75 wt%, water in a concentration of up to 30 wt%, and colloidal silica in a concentration up to 10%, wherein treating the chronic wound comprises preventing infection by bacteria that are antibiotic resistant.

	Basara disclose formulation for treating mucosal discontinuities, comprising: providing phenolic compounds and treating the purified phenolic compounds with wounds which are internal or external bodily injuries or lesions which are caused by a physical force or by another mechanism. The physical force is one or more of a mechanical, chemical, viral, bacterial, or thermally induced physical force. The physical force disrupts the normal continuities of biologic structures of living beings” (See [0004]).
Mucosal discontinuities include contusions, wounds in which the skin is unbroken, incisions, wounds in which the skin is broken by a cutting instrument, lacerations, etc, (see [0005]). Patients who suffer major wounds and other discontinuities benefit from treatment that enhances healing and pain relief (See [0006]). 
Basara discloses a formulation for treating skin mucosal discontinuities, comprising: phenolsulfonic acid in a concentration of 25-80% by weight; ammonium phenolsulfonate in a concentration of 0 to 5% by weight; guaiacolsulfonic acid in a concentration of 25-80% by weight; free sulfuric acid in a concentration of 0 to 32% by weight; and water in a concentration of 0 to 3% by weight (See [0032]).
It is also disclosed that the said formulation provides instantaneous pain relief to a user and accelerates ulcer healing. The formulation kills infectious organisms and is effective in a single application applied to an ulcer or other mucosal discontinuity. The formulation is self-limited and is not harmful to healthy mucosa. The reaction of the formulation is limited by water solvation, barrier membrane formation, and acid neutralization (See [0053]). The formulation is applied with an applicator. The 5 to 30 seconds per infected tooth pocket (See [0046]).
	Basara discloses the same formulations applied to wounds such as ulcers, but lack a specific disclosure on these wounds being chronic wounds or treating infections by bacteria such as MRSA.  However, the prior art amply suggests the same as shown by Seitz et al and Myntti et al. Basara et al also lack a specific disclosure on adding benzene sulfonic acid. This is taught by Phillips (US 20070238630)
	 
Seitz, Jr. et al discloses that compositions containing phenol derivative such as 4-phenolsulfonic acid (paragraphs 0058-0070) can be used against bacteria including MRSA. The kill time is disclosed as being 30 seconds or 60 seconds (Paragraph 0170).

Myntti et al teach that chronic wounds may be treated by debriding necrotic and other devitalized tissue from the wound, and applying to the wound an extracellular polymeric substance solvating system. The solvating system disrupts biofilms which may be present in the wound and aids or enables the resumption of normal healing (See abstract). Chronic wounds affect millions of people, including diabetics and people with other circulation impairments who are susceptible to diabetic ulcers and venous stasis ulcers (See [0002]). 
The formulations may comprise a surfactant such as alkyl benzene sulfonic acid or sulfonic acids such as dodecylbenzene sulfonic acid (See [0034] and [0041]).
Myntti et al disclose that the solvating system may include antimicrobial agents. Solvating systems containing one or more antimicrobial agents, and especially one or applied to the skin and which in connection with the disclosed method are applied in a chronic wound), may be preferred for other applications. The said antimicrobial agents include phenolic derivatives including o-phenyl phenol, o-benzyl-p-chlorophenol, etc, (See [0041]). 

Phillips also teach a skin cleansing formulation comprising surfactants such as benzenesulfonic acid, and dodecylbenzenesulfonic acid. (See [0005] and claims 2-3).
	
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Seitz et al, Myntti et al and Phillip with that of Basara to arrive at the instant invention. One of ordinary skill in the art would have been motivated to modify the disclosure of Basara with the expectation that the said formulation, which as indicated above, can be used in the treatment of chronic wounds or ulcers, including where there is a bacterial infection as taught by Seitz et al and Myntti et al because Seitz et al discloses that phenolic compounds such as 4-phenolsulfonic acid are effective in treating MRSA bacterial infections and Myntti et al teach that any wound that is not healed in a timely manner can become chronic and that chronic wounds including ulcers such as diabetic ulcers and stasis ulcers may be treated by application of a suitable formulation comprising an antimicrobial agent such as a phenolic derivative. Phillip also teach a skin cleansing formulation that comprises benzene sulfonic acid. 
The combined teaching suggest to one of ordinary skill in the art that chronic wounds are effectively treated by formulations comprising phenolic derivatives such as 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because every element of the invention has been collectively taught by the combined teachings of the references.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Werdin et al (ePlasty (2009)).
Werdin et al (ePlasty (2009)) disclose that chronic wounds include diabetic ulcers, lower extremity vascular ulcers, including venous ulceration and pressure ulcers (Pages 170, 172, 173), that the initial step in the management of any chronic wound to remove local impediments to wound healing by eliminating devascularized tissue, necrotic material and excessive bacterial burden by debridement (Page 174), that methicillin-resistant Staphylococcus aureus accounts for upwards of 20% to 50% of cases in chronic wounds and that debridement and application of topical antimicrobial can be effective in treatment of chronic wounds (page 174).

	Claims 42-50 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616